Citation Nr: 0531057	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  97-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 12, 1992 
for the assignment of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. The veteran and S.J. appeared before a 
hearing officer at a hearing at the RO in September 1997.

In an April 2000 decision, the Board denied entitlement to an 
effective date prior to May 12, 1992 for an award of TDIU and 
remanded the issue of entitlement to an increased rating for 
PTSD. The record before the Board still does not contain any 
information about the RO's actions on remand; if the RO does 
not grant the benefit, it will be the subject of a later 
decision by the Board. That claim should be returned to the 
Board by the RO unless the RO grants full benefits for it.

The veteran appealed the issue of entitlement to an effective 
date prior to May 12, 1992 for TDIU to the United States 
Court of Appeals for Veterans Claims (CAVC). The Secretary 
filed a Motion for Remand of the issue denied in this case in 
light of the enactment of Veterans Claims Assistance Act of 
2000 (VCAA), (now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002)). In an August 2001 order, CAVC granted the 
Secretary's motion for Remand and vacated the Board's April 
2000 decision with respect to the effective date issue.

The attorney who represented the veteran during his appeal is 
no longer authorized to represent claimants before VA. The 
Board so advised the veteran in December 2001 and provided 
opportunity to obtain other representation. In a May 2002 
statement, the veteran stated that he would represent 
himself.

In August 2002, the Board denied the earlier effective date 
claim again.  The Court vacated that decision and remanded 
the case to the Board in April 2003, and in January 2004, the 
Board remanded the case to the RO. The case is now ready for 
appellate review.



FINDINGS OF FACT

1. The veteran's claim for entitlement to a TDIU rating was 
received on May 12, 1992.

2. It is not factually ascertainable that the veteran's 
service-connected disabilities rendered him unemployable 
prior to May 12, 1992, including within 1 year prior to May 
12, 1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 12, 1992, 
for an award of TDIU are not met. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

Initially, the Board notes that an effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400. The effective date of increased 
compensation will be the earliest date on which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o).

CAVC held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).  See Harper, 10 Vet. App. at 126. 
Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2) (2005).

The record shows that service connection was granted for 
tinea pedis, residuals of laceration of right forehead, and 
postoperative residuals of umbilical hernia in March 1970; 
for PTSD in March 1992; and for seizure disorder as secondary 
to head injury in June 1993.

In May 1989, the veteran filed a claim for service connection 
for PTSD and for pension benefits. The RO received a claim 
for service connection for Agent Orange residuals in October 
1991. On May 12, 1992, the RO received the veteran's claims 
for a temporary total rating based on hospitalization and for 
TDIU due to service-connected PTSD. The claim for temporary 
total rating based on hospitalization was granted in July 
1992. On July 9, 1992, the veteran filed a claim for an 
increased rating for PTSD, then evaluated as 50 percent 
disabling. In November 1996, the veteran's PTSD rating was 
increased to 70 percent disabling, effective from May 12, 
1992. This rating action also granted TDIU effective from May 
12, 1992, the date of the receipt of the claim for TDIU.

The veteran contends that TDIU should have been granted from 
May 1989, when he filed his claim for increased evaluation 
and pension. He maintains that medical records submitted in 
conjunction with the May 1989 claim showed that he was 
totally disabled.

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA. 38 
C.F.R. § 3.151 (2005). The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit. 38 C.F.R. § 3.1(p) (2005).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant. Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2005). Therefore, before VA can adjudicate an original claim 
for benefits, the claimant must identify the benefit and 
expressing some intent to seek it.

The Board notes, however, that CAVC held that when an RO is 
considering a rating increase claim from a claimant whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU rating. 
See Norris v. West, 12 Vet. App. 413 (1999); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and VA must consider TDIU).

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2005).

It is the policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled. 38 C.F.R. § 4.16(b). Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to the 
service-connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v, Brown, 4 Vet. App. 225 (1993). Therefore, the 
Board must evaluate whether there are circumstances in this 
case, apart from any nonservice-connected condition and 
advancing age, that would justify a total rating based on 
individual unemployability due solely to the service-
connected disabilities. See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 
(1993).

In this case, at the time of the March 1992 Board decision 
granting service connection for PTSD, the medical evidence of 
record included May 1989 VA hospital records as well as a 
January 1990 VA examination report. The VA treatment records 
in question cannot be considered an "informal claim" for TDIU 
under 38 C.F.R. § 3.157(b), since, prior to the May 1989 VA 
hospitalization, a formal claim for pension or compensation 
had not been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability was not compensable in degree. Alternatively, the 
mere fact that there were complaints, findings, or diagnoses 
pertaining to a service-connected disorder in the March 1989 
VA hospitalization record does not evidence an intent on the 
part of veteran to seek a TDIU rating. Speaking against this, 
the May to June 1989 VA hospital discharge summary states 
that at the time of the hospital discharge, the veteran was 
able to resume prehospital activities including work.

The Board notes that VA medical records indicate that the 
veteran had been unemployed since 1978 and had not sought 
employment following his release from incarceration in April 
1989. However, at that time, the veteran's service-connected 
disabilities were PTSD, rated 30 percent disabling; 
hyperkeratosis and intertrigo of the feet and dyshidrotic 
eczema of the hands, rated 10 percent disabling; and 
residuals of laceration of the right forehead and 
postoperative residuals of umbilical hernia, both rated as 
noncompensable. The combined rating was 40 percent. Thus, the 
veteran did not then meet the percentage requirements of 38 
C.F.R. § 4.16(a), and a TDIU claim was not reasonably raised 
under Norris. 

Thereafter, in a January 1993 rating decision, the RO 
increased the evaluation for PTSD to 50 percent disabling. 
This increased the combined rating to 60 percent. And in June 
1993, the RO granted service connection for seizure disorder 
and assigned a 20 percent evaluation. The combined rating 
remained 60 percent, effective from July 1, 1991. Similarly, 
a TDIU claim was not reasonably raised under Norris, as the 
veteran still did not meet the percentage requirements of 
38 C.F.R. § 4.16(a) before May 12, 1992.

Moreover, although the veteran had filed claims for increased 
ratings prior to May 1992, at least a relative equipoise of 
the evidence did not show that the veteran was unemployable 
due to his service-connected disabilities at those times. 
Thus, the criteria for a total disability rating based on 
individual unemployability were not met and the veteran was 
not entitled to such benefit. Moreover, under Roberson, 
evidence of unemployability must be submitted for VA to be 
required to consider a TDIU rating under 38 C.F.R. § 3.155.

In a November 1996 rating decision, the RO granted a 70 
percent evaluation for PTSD, effective May 12, 1992. The 
combined rating was increased to 80 percent. Thus, the 
criteria for a total disability rating based on individual 
unemployability were met on May 12, 1992, the date of the 
veteran's claim for TDIU.

As May 12, 1992 is the effective date of the claim for TDIU, 
the Board must determine whether it was factually 
ascertainable that he was unemployable due to his service-
connected disabilities within the year prior to the May 1992 
claim. CAVC held that "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues." See Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992); Hazan v. Gober, 10 Vet. App. 511, 520 
(1997).

The evidence of record indicates that the veteran has a high 
school education with two years of college work; that he had 
work experience as a truck driver for a delivery company and 
had done warehouse work; and that he last worked in 1978.

VA medical records for the year prior to the veteran's May 
1992 TDIU claim reflect that he was hospitalized at a VA 
facility in May 1991 with complaints of increased 
irritability with anger outbursts. On initial mental status 
examination, he was fully oriented, but made poor eye contact 
with frequent blinking or sat with his eyes closed. He 
exhibited poor concentration, was easily distracted, and had 
difficulty focusing. He displayed blunted affect, limited 
insight, and limited judgment with concrete thought 
processing. He also admitted to auditory hallucinations, but 
denied homicidal or suicidal ideation. On discharge the next 
month, it was noted that he had made moderate improvement. He 
was able to function more effectively, and to interact, share 
with others and develop relationships. Intrusive thoughts 
were less dominant with decreased feeling of hopelessness and 
helplessness. He made more positive self-statements and 
completed many projects. He was considered ready to resume 
his prehospital level of activities. Outpatient counseling 
was recommended. The diagnosis was PTSD.

VA occupational therapy records dated in June 1991 indicated 
that there was significant improvement with his socialization 
skills. He was described as pleasant and cooperative. He did 
not exhibit any inappropriate behavior.

VA outpatient counseling records dated from August 1991 to 
May 1992 relate that the veteran had varying exacerbations of 
his psychiatric symptoms. In August 1991, he failed to attend 
sessions. In September 1991, he reported that he had isolated 
himself and lost track of his appointment days. In November 
1991, he apologized to his group for leaving early last time, 
and indicated that he had been hearing voices. In December 
1991, he attended group sessions and appeared cordial and 
interested in group discussions. January and February 1992 
notations indicate that he continued to isolate himself. 
Records from April and July 1992 show that he attended only 
the May 1992 monthly session.

The veteran underwent neurology evaluation in September 1991. 
It was noted that EEG results in March 1991 indicated complex 
partial seizures. He reported having a seizure in August 
1991. In December 1991, he reported that he had two seizures 
since his last visit. He described his episodes as being 
light headed and confused. He also reported that the events 
were unobserved and he was unable to give the time frame in 
which they occurred. The veteran also reported headaches 2 to 
3 times a month. On neurological evaluation there were no 
noted abnormalities.

In conclusion, after reviewing the record, including the 
records between May 1989 and May 1992, the Board finds that 
the veteran did not become unemployable due to 
service-connected disabilities prior to May 12, 1992. In 
essence, there was no increase to the TDIU level within the 1 
year preceding the May 1992 claim. The veteran reported that 
he had not worked for several years. He appeared to have 
varied levels of psychiatric impairment in the year prior to 
the May 1992 claim. He had complained of osteoarthritis and 
had been prescribed occupational therapy. Significantly, the 
records do not describe him as unemployable due to his 
service-connected disabilities alone, and one of them said he 
was able to resume work. He had been a truck driver and done 
warehouse work. He did not become unemployable due to 
service-connected disabilities prior to the date on which the 
claim for TDIU was filed in May 1992. An effective date 
earlier than May 12, 1992, for TDIU is not warranted under 
the applicable criteria.

In response to the January 2003 brief arguments warranting 
responses which have not been addressed above, the Board 
notes that the RO's April 1992 decision denying a rating 
greater than 30 percent for PTSD became final when the 
veteran failed to initiate an appeal of it within 1 year of 
the April 1992 notice and appeal rights letter to him.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Additionally, the 
veteran's December 1989 (the representative called it April 
1989) testimony was more than 1 year before May 12, 1992. The 
March 1991 opinion from Dr. K. was that the veteran was felt 
to be not currently employable and that report was more than 
a year prior to the May 12, 1992 claim.  Dr. G.'s May to June 
1991 VA medical report does not indicate that the veteran was 
unemployable.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the section 5103(a) notice in 
this case was sent to the veteran after the RO's 1996 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed -- by the time 
the VCAA was enacted.  The Court acknowledged in Pelegrini at 
120 that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has been given in this case.  

A July 2004 letter to the veteran specifically advised him 
what establishes TDIU, what evidence he should provide, and 
what evidence VA would attempt to obtain, and he was given 
additional time to submit such evidence. He was also provided 
notice that he should submit pertinent evidence in his 
possession. He was advised how and where to send this 
evidence and how to ensure that it was associated with his 
claim. Moreover, he was given the text of 38 C.F.R. § 3.159, 
concerning these respective duties, in the July 2004 
supplemental statement of the case.  The process carried out 
during the course of the entire claim - including that 
following two appeals to the Court -- provided the claimant 
with a meaningful opportunity to participate effectively in 
the processing of the claim by VA. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. VA medical records and examination 
reports, a VA Form 21-8940, and other evidence, has been 
obtained. The evidence that has been associated with the 
claims file includes the veteran's service medical records, 
post-service medical records, and statements, as well as 
arguments and hearing testimony, made by the veteran in 
support of his claim. The veteran has taken no action to 
identify or submit any additional evidence after the RO sent 
him the July 2004 notice letter.  In fact, the record now 
before the Board does not contain any communication from the 
veteran to VA since May 2002, when he indicated that he would 
represent himself.  The veteran has not provided any 
information concerning missing evidence, and the evidentiary 
record has not changed, since the Board's April 2000 
decision.

The Board finds that VA has done everything reasonably 
possible to assist the claimant. The Board notes that a 
January 2001 brief notes that VA had not obtained Social 
Security Administration records and states that the veteran 
had been receiving Social Security Administration benefits in 
1989 and that he was individually unemployable as early as 
1982. However, records showing that unemployability began in 
1982 or SSA records about the level of disability in 1989 
could not result in an allowance of the claim because of laws 
on finality, claims, and effective dates.  CAVC has stated 
that VA does not have a duty to search for evidence which, if 
obtained, would make no difference in the result. Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).
 
Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided and no additional pertinent 
evidence - or any information concerning such evidence -- was 
submitted. There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise the claimant to obtain. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application. Therefore, the duty to 
assist and notify as contemplated by applicable provisions, 
including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

An effective date prior to May 12, 1992, for the award of a 
total disability evaluation for individual unemployability is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


